DETAILED ACTION
This is a first Office action on the merits to the application filed 08/11/2020. Claims 1-12 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020, 01/20/2021, 10/28/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-12 are rejected under 35 U.S.C 103 as being unpatentable over Zhang et al. (US20150009939, hereinafter “Zhang”, in view of Lee (US20130182627), hereinafter “Lee”.

Regarding claim 1, Zhang teaches:

receiving, by a first communications apparatus, a first resource indicator value (RIV) (Zhang Fig. 2 [0115-0118], Step 201: The UE receives RIV from the network device), 
wherein the first RIV is used to indicate a first frequency domain resource used when a second communications apparatus performs data transmission with the first communications apparatus, 
a quantity of frequency domain resource units of the first frequency domain resource is a first frequency domain resource size, 
the frequency domain resource unit is a scheduling unit of a frequency domain resource used when the second communications apparatus performs data transmission with the first communications apparatus (Zhang [0075]: The RIV, sent to the UE, indicates the location of the first frequency domain resource (RB.sub.start) assigned to the UE for scheduling, and the length of the resource (first frequency domain resource size – L.sub.CRB)), 
the first frequency domain resource size belongs to a frequency domain resource size set (Zhang [0070, 0077]: N.sub.RB is the frequency domain resource size set: the number of resource blocks corresponding to the bandwidth assigned to all UEs for use [0070], for uplink and downlink; and frequency domain resource size L.sub.CRB is less than N.sub.RB [0070]), and the frequency domain resource size set is configured by using higher layer signaling (Zhang Fig,1 [0068-0070]: UE obtains the number N.sub.0, which is the number of the resource block which a network device is able to assign to a UE, and the UE can schedule in maximum. The frequency domain resource size set, or N.sub.RB is configured to be N.sub.0 < N.sub.RB) ; and 
determining, by the first communications apparatus, the first frequency domain resource based on the first RIV and the frequency domain resource size set (Zhang, Fig. 2, [0119-0120]: Step 202 the UE obtains RB.sub.start and L.sub.CRB, according to the received RIV. [0077]: Formulas for RIV are calculated from RB.sub.start and L.sub.CRB and N.sub.RB (frequency domain resource size set), where N.sub.RB is the resource blocks corresponding to the bandwidth which the network device can assign to all UEs for use: 	
RIV = N.sub.RB * ( L.sub.CRB - 1) + R.sub.start,  or
RIV = N.sub.RB * (N.sub.RB – L.sub.CRB +1) + (N.sub.RB –RB.sub.start -1) 

Regarding claims 2 and 5, 8 and 11, Zhang teaches:
The method according to claim 1, wherein 
a second RIV is used to indicate a second frequency domain resource, 
a quantity of frequency domain resource units of the second frequency domain resource is a second frequency domain resource size, and 
the second frequency domain resource size belongs to the frequency domain resource size set (Zhang, Fig. 1,[0072]: Step 102, calculate an RIV); 

Zhang does not teach:
with the second RIV  being less than the first RIV,  the second frequency domain resource size is less than or equal to the first frequency domain resource size.
However, Lee teaches:
with the second RIV  being less than the first RIV,  the second frequency domain resource size is less than or equal to the first frequency domain resource size. (Lee, [0205-0207], Table 12, Lee teaches RIV table, with example N.sub.RB = 20, that perform as conversion tables, with “S” or RB.sub.start in columns, and “L” or L.sub.CRB = length/size of the contiguous frequency domain resource blocks in rows (see also Fig. 33 ). RIV calculated per Table 11, are the values in the table. For example for the case of less than: for second RIV value (e.g. L=2, S=5, RIV =25) that is less than 1st RIV value (e.g. L=4, S= 5, RIV=85), the second resource size L (L=2) is less than the first resource size L (L=5). For the case of equal to: a second L value can be equal to the first L value (L=2) but the RIV value (e.g. L=2, S=5, RIV = 25) would be less L (e.g. L=2, S=12, RIV=32) [Table 12])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Lee into the method of Zhang in order to easily deconstruct the RIV using pre-defined conversion tables, for different N.sub.RB (example above, N.sub.RB = 20), so that processing time for allocating frequency domain resources can be shortened.

Regarding claims 3 and 6, 9 and 12, Zhang does not teach:
wherein
 with the second frequency domain resource size being equal to the first frequency domain resource size, a number of the first frequency domain resource unit of the second frequency domain resource is greater than a number of the first frequency domain resource unit of the first frequency domain resource; or 
numbers of the first M frequency domain resource units of the second frequency domain resource are equal to numbers of the first M frequency domain resource units of the first frequency domain resource, and 
a number of the (M+1)th frequency domain resource unit of the second frequency domain resource is greater than a number of the (M+1)th frequency domain resource unit of the first frequency domain resource, wherein M is a positive integer.
However, Lee teaches:
The method according to claim 2, wherein
 with the second frequency domain resource size being equal to the first frequency domain resource size, a number of the first frequency domain resource unit of the second frequency domain resource is greater than a number of the first frequency domain resource unit of the first frequency domain resource (Lee, Table 12, [0205-0207], Lee teaches, in the example where N.sub.RB = 20, that for the case where second “L” value = first “L” value and second RIV < first RIV, then the second “S” > first “S”. For example, for row L=12, the second RIV=185 for second S=14, compared to L=12, where the first RIV=197 for first S=2. i.e. second S > first S )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Lee into the method of Zhang in order to easily deconstruct the RIV using pre-defined conversion tables, for different N.sub.RB (example above, N.sub.RB = 20), so that processing time for allocating frequency domain resources can be shortened.

Regarding claim 4, Zhang teaches:
An information transmission method, comprising: 
generating, by a second communications apparatus, a first resource indicator value (RIV) (Zhang Fig. 1, [0072-0073]: Step 102, calculate a RIV for the UE. [0075-0077]: The RIV represents one state among all possible combinations (or calculations involving) of RB.sub.start and L.sub.CRBs [0077, 0094]. The calculation for RIV [0077] that associates first frequency domain resource (RB.sub.start) and first frequency domain resource size (L.sub.CRB) is: 
RIV = N.sub.RB * (L.sub.CRB - 1) + R.sub.Start,  or
RIV = N.sub.RB * (N.sub.RB – L.sub.CRB +1) + (N.sub.RB –RB.sub.start -1) 
wherein 
the first RIV is used to indicate a first frequency domain resource used when the second communications apparatus performs data transmission with a first communications apparatus, 
a quantity of frequency domain resource units of the first frequency domain resource is a first frequency domain resource size 
the frequency domain resource unit is a scheduling unit of a frequency domain resource used when the second communications apparatus performs data transmission with the first communications apparatus (Zhang [0075]: The RIV, sent to the UE, indicates the location of the first frequency domain resource (RB.sub.start) assigned to the UE for scheduling, and the length of the resource (first frequency domain resource size – L.sub.CRB)),
 the first frequency domain resource size belongs to a frequency domain resource size set (Zhang [0070, 0077]: N.sub.RB is the frequency domain resource size set: the number of resource blocks corresponding to the bandwidth assigned to all UEs for use [0070], for uplink and downlink; and resource size is less than N.sub.RB [0070]) , and the frequency domain resource size set is configured by using higher layer signaling (Zhang Fig,1 [0068-0070]: UE obtains the number N.sub.0, which is the number of the resource block which a network device is able to assign to a UE, and the UE can schedule in maximum. The frequency domain resource size set, or N.sub.RB is configured to be N.sub.0 < N.sub.RB); and 
sending, by the second communications apparatus, the first resource indicator value RIV to the first communications apparatus (Zhang Fig. 1, Step 103, [0096-0097]).

Regarding claim 7, Zhang teaches:
A communications apparatus, comprising: 
a receiver  (Zhang Fig. 6 Receiving module 701) configured to receive a first resource indicator value (RIV) (Zhang Fig. 2 [0115-0118], Step 201: The UE receives RIV from the network device), wherein 
the first RIV is used to indicate a first frequency domain resource used during data transmission, 
a quantity of frequency domain resource units of the first frequency domain resource is a first frequency 5Application No.: 16/990,119Docket No.: P200749US00 domain resource size, 
the frequency domain resource unit is a scheduling unit of a frequency domain resource used during data transmission (Zhang [0075]: The RIV, sent to the UE, indicates the location of the first frequency domain resource (RB.sub.start) assigned to the UE for scheduling, and the length of the resource (first frequency domain resource size – L.sub.CRB)), 
the first frequency domain resource size belongs to a frequency domain resource size set (Zhang [0070, 0077]: N.sub.RB is the frequency domain resource size set: the number of resource blocks corresponding to the bandwidth assigned to all UEs for use [0070], for uplink and downlink; and frequency domain resource size L.sub.CRB is less than N.sub.RB [0070]),, and the frequency domain resource size set is configured by using higher layer signaling (Zhang Fig,1 [0068-0070]: UE obtains the number N.sub.0, which is the number of the resource block which a network device is able to assign to a UE, and the UE can schedule in maximum. The frequency domain resource size set, or N.sub.RB is configured to be N.sub.0 < N.sub.RB);
 and a processor (Zhang, [0231], corresponding function modules can be implemented by a processor), configured to determine the first frequency domain resource based on the first RIV and the frequency domain resource size set (Zhang, Fig. 2, [0119-0120]: Step 202 the UE obtains RB.sub.start and L.sub.CRB, according to the received RIV. [0077]: Formulas for RIV is calculated from RB.sub.start and L.sub.CRB and N.sub.RB (frequency domain resource size set), where N.sub.RB is the resource blocks corresponding to the bandwidth which the network device can assign to all UEs for use: 	
RIV = N.sub.RB * ( L.sub.CRB - 1) + R.sub.start,  or
RIV = N.sub.RB * (N.sub.RB – L.sub.CRB +1) + (N.sub.RB –RB.sub.start -1) )


Regarding claim 10, Zhang teaches:
A communications apparatus, comprising: 
a processor (Zhang, [0231], corresponding function modules can be implemented by a processor), configured to generate a first resource indicator value (RIV) (Zhang Fig. 1, [0072-0073]: Step 102, calculate a RIV for the UE. [0075-0077]: The RIV represents one state among all possible combinations (or calculations involving) of RB.sub.start and L.sub.CRBs [0077, 0094]. The calculation for RIV [0077] that associates first frequency domain resource (RB.sub.start) and first frequency domain resource size (L.sub.CRB) is: 
RIV = N.sub.RB * (L.sub.CRB - 1) + R.sub.Start,  or
RIV = N.sub.RB * (N.sub.RB – L.sub.CRB +1) + (N.sub.RB –RB.sub.start -1) 
wherein 
the first RIV is used to indicate a first frequency domain resource used during data transmission, 
a quantity of frequency domain resource units of the first frequency domain resource is a first frequency domain resource size, 
the frequency domain resource unit is a scheduling unit of a frequency domain resource used during data transmission (Zhang [0075]: The RIV, sent to the UE, indicates the location of the first frequency domain resource (RB.sub.start) assigned to the UE for scheduling, and the length of the resource (first frequency domain resource size – L.sub.CRB)), 
the first frequency domain resource size belongs to a frequency domain resource size set (Zhang [0070, 0077]: N.sub.RB is the frequency domain resource size set: the number of resource blocks corresponding to the bandwidth assigned to all UEs for use [0070], for uplink and downlink; and resource size is less than N.sub.RB [0070]), and the frequency domain resource size set is configured by using higher layer signaling (Zhang Fig,1 [0068-0070]: UE obtains the number N.sub.0, which is the number of the resource block which a network device is able to assign to a UE, and the UE can schedule in maximum. The frequency domain resource size set, or N.sub.RB is configured to be N.sub.0 < N.sub.RB); and a transmitter (Zhang Fig. 5, Sending module 603), configured to send the first resource indicator value RIV (Zhang Fig. 1, Step 103, [0096-0097]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
3GPP TS 36.213 version 14.2.0 Release 14 (2017-04), LTE;  Evolved Universal Terrestrial Radio Access (E-UTRA); Physical Layer procedures, Section 7.6.3 where resource indication value (RIV) is defined by equations, page 73.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461